DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 02/15/2022.  
Claim 16, 22, and 24 has been canceled.
Claim 25 has been added.
Claims 1-15, 17-21, 23, and 25 are pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 03/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-8, and 17-18 are objected to because of the following informalities:  
As per claim 7, there is lack of antecedent basis for “the selected archetypal task” in lines 2-3.  This similarly applies to claims 8, 17, and 18.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejections below.  It is noted that applicant does not provide any specific arguments with respect to the previous references and the newly amended features.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 25 recites “wherein a score is assigned to each of the one or more candidate workflows based on weights associated with subsections of each of the one or more candidate workflows”.  However, the specification does not support the above features.  The specification only describes that “PROS, CONS and REJECTION information that may be used to determine the usability score” (e.g. in paragraph 44).  However, there is no description of any weights (note: weights are associated with multiplying by some factor).  Moreover, there is no description of subsections of each of one or more candidate workflows (note: the specification is silent as to whether an organism is a subsection of a workflow, and is silent as to whether a workflow has a subsection), particularly not weights associated with subsections of each of the one or more candidate workflows.  As such, the claim lacks written description.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1).
As per independent claim 1, Bijani teaches a method of authoring a user interface for a software product, the method comprising: receiving selection of an end user goal from a creating user (e.g. in paragraphs 3, 23, 27, and 56-57, “receive an input associated with developing an application… design an application for open banking… gaming… multimedia”, etc.), wherein the end user goal is achieved through user interactions with the user interface (UI) (e.g. in paragraphs 23, 27, 62, and 68, “open banking… enable a user to access a bank account via an open banking application”); receiving selection of input information from the creating user (e.g. in paragraphs 26-27 and 64, “receive the user input from an input device… desired features of the application (which may be identified in the  user input)... selectable input”); receiving one or more constraints from the creating user, wherein a constraint indicates at least one of an expected output or how the expected output is presented as a requirement of the user interface (e.g. in paragraphs 22-23, 27, 58, 62, and 73, input for “an ability/process to check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers, and/or the like”, i.e. expected output, and/or “suggestions for particular APIs and/or UIs may be provided to the user… select APIs for the application from one or more of multiple different lists corresponding to different categories… select the user interface…based on the input of the user indicating a corresponding UI”, i.e. how it is presented, and figure 5); evaluating the end-user goal, the input information and the one or more constraints with a predictive machine learning model thereby generating one or more candidate entities that each enable performance of the end user goal via the user interactions with the user interface (e.g. in paragraphs 22-23, 27, 58, 62, 64-65, and 73, generate “suggestions for particular APIs…may be provided to the user” for “design an application for open banking…a list of available APIs” using “artificial intelligence (e.g., AI) to identify features in the input… text input, selectable input, etc.) with the AI engine…such that…AEP 215 can determine features to be included in the application [and] locate APIs (e.g., in an API repository) with corresponding features… use machine learning to continually improve accuracy of an AI engine [i.e. predictive machine learning model]”, wherein the APIs are associated with “transfer funds between accounts, deposit funds, request customer support, shop for banking offers”; note this suggests an API corresponds to a “workflow” even though the word “workflow” is not used), and wherein each of the one or more candidate entities includes a set of operations that adhere to the one or more constraints (e.g. in paragraphs 62, 71, 73, and 76, “process the user input and provide a result of processing the user input…, which may provide one or more APIs that satisfy a match threshold… selects one or more UIs for one or more APIs [and/or] user may provide an image…match the captured image to identify one or more UIs”); receiving selection of a selected candidate UI entity (e.g. in paragraphs 62 and 73-74, “select one or more UIs to facilitate user interaction…based on the input of the user indicating a corresponding UI”); and generating user interface output files according to the selected UI candidate entity, the input information, and the one or more constraints (e.g. in paragraphs 42, 71, 73, and 79, “generating a code for the application” based on user selections/input and figures 8-9; note: data is stored in files), wherein execution of the user interface output files causes rendering of the user interface that provides for the user interactions to achieve the end user goal while adhering to the one or more constraints (e.g. in paragraphs 68, 79 and 81-82, “map selected UIs to selected APIs to generate the application code… executing the application code”), but does not specifically teach wherein the first candidate entity includes a workflow and wherein the input information includes non-semantic styling, wherein the non-semantic styling includes at least one or more of any of shapes, fonts or animations, and wherein the non-semantic styling is applied to a plurality of UI elements forming the user interface.  However, Watanabe teaches a first candidate entity including a workflow (e.g. in paragraphs 26 and 80 and figure 12, “FIG. 12 illustrates one example of a workflow candidate list, which is suggested to a user, into which tasks are converted”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bijani to include the teachings of Watanabe because one of ordinary skill in the art would have recognized the benefit of facilitating performance of a task, further amounting to a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  Dayanandan teaches input information including non-semantic styling, wherein the non-semantic styling includes at least one or more of any of shapes, fonts or animations, and wherein the non-semantic styling is applied to a plurality of UI elements forming the user interface (e.g. in abstract and paragraphs 51-52, 61, 67, and 76, “GUI for the application may include one or more screens (or GUI screens), with each screen comprising one or more user interface components (e.g., buttons, text entry boxes, drop-down lists, drop-down menus, labels, icons, tables)… a model generation system (MGS) 102 that is configured to receive requirements information 104 for an application as input and generate an application model 124 for the application based upon the requirements information..one or more implementations 110, 112, 114, of the application based upon application model… requirements information 104 may also include… the look and feel of the screens (e.g., the design or structure of a screen, user interface components of a screen,  fonts used, colors (e.g., foreground, background colors) used on the screen, and the like)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Dayanandan because one of ordinary skill in the art would have recognized the benefit of allowing users to more specifically define a UI.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the user interface output files include mockups, design tool files, code, or combinations thereof (e.g. Bijani, in paragraph 81, “map selected UIs to selected APIs to generate the application code”).
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein receiving constraints from the creating user includes eliciting constraints according to previously solicited constraints (e.g. Bijani, in paragraph 71, “obtain a user selection of an API… store the selected API and act as a self-learning mechanism… upon subsequent user inputs (by a same or different user) that include a same combination of words, AEP 215 may provide a best match API and/or other alternatives”).
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein receiving constraints from the creating user include eliciting the selection of a data type corresponding to conceptual objects pertinent to the software product (e.g. Bijani, in paragraphs 62 and 89-90 and figure 5, “receive user input… selections of APIs” that correspond to “transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).  
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein receiving constraints from the creating user include eliciting a purpose of the selected data type (e.g. Bijani, in paragraphs 62 and 89-90 and figure 5, “an ability/process to check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).  
As per claim 6, the rejection of claim 5 is incorporated and the combination further teaches wherein receiving constraints from the creating user include eliciting end user manipulation preferences for the selected data type or the elicited purpose of the data type (e.g. Bijani, in paragraphs 62 and 89-90 and figure 5, “check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.; and/or in paragraphs 62 and 73-74, “any characteristic, ability, input, output, process, method, and/or the like that the application is to be able to perform… select one or more UIs to facilitate user interaction…based on the input of the user indicating a corresponding UI… search fields, drop-downs, selectable buttons, check boxes, etc.)”).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein receiving constraints from the creating user includes eliciting end user goals for the software product, the selected archetypal task, or both (e.g. Bijani, in paragraphs 62 and 89-90 and figure 5, “check a balance of a bank account, transfer funds between accounts, deposit funds, request customer support, shop for banking offers”, etc.).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches suggesting, to the creating user, one or more interaction types according to the received constraints (e.g. Bijani, in paragraphs 22, 28 and 73-74, “suggestions for particular APIs and/or UIs may be provided to the user”); eliciting the selection of an interaction type from among the suggested one or more interaction type by the creating user (e.g. Bijani, in paragraphs 28 and 73-74, “select one or more UIs to facilitate user interaction… based on the input of the user indicating a corresponding UI”); and generating the user interface output files according to the selected interaction type (e.g. Bijani, in paragraphs 68, 79 and 81-82, “map selected UIs to selected APIs to generate the application code… executing the application code”)
Claims 12-15 and 17 are the media claims corresponding to method claims 1-5 and 7 and are rejected under the same reasons set forth, and the combination further teaches a non-transitory computer readable media comprising computer programming instructions that when executed by a processor cause performance of operations (e.g. Bijani, in paragraphs 46-48 and 51, “memory”, “hard disk”, etc.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of Misovski (US 20070150805 A1).
As per claim 8, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein receiving constraints from the creating user includes eliciting end-user priorities for content, interactions, or both of the software product, the selected archetypal task, or both.  However, Misovski teaches eliciting end-user priorities for content, interactions, or both of a software product, a selected archetypal task, or both (e.g. in paragraphs 8, 50, 65, and 70, “an application development software for a developer to create an application having a user interface (UI)… Accessibility may be given the highest priority… UI designer associates existing UI taxonomies like Accessibility… "You must have a tool tip maintained behind each UI element as part of the Accessibility UI taxonomy."”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Misovski because one of ordinary skill in the art would have recognized the benefit of incorporating other relevant information for creating a user interface, further amounting to a simple substitution that yields predictable results. 
	Claim 18 is the media claim corresponding to method claim 8, and is rejected under the same reasons set forth.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of Sanchez (US 20140237446 A1) and Laredo et al. (US 20160292018 A1).
As per claim 10, the rejection of claim 9 is incorporated, but the combination does not specifically teach wherein suggesting, to the creating user, the one or more interaction types includes providing one or more respective usability scores of the one more interaction types to the creating user.  However, Sanchez teaches providing one or more respective usability scores of one more interaction types (e.g. in paragraphs 66 and 80-81, “matching screens at step 232 organized by, but not limited to, ranking … higher rank value might be evidence that the screen combination is more suitable for the purpose for which the screen was ranked”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sanchez because one of ordinary skill in the art would have recognized the benefit of facilitating organization by relevance.  Laredo teaches one or more scores provided to a user (e.g. in paragraph 76, “the user interface 1200b also shows: (i) the corresponding…match values”, and figure 12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Laredo because one of ordinary skill in the art would have recognized the benefit of allowing the user to understand relevance in more detail.
	Claim 19 is the media claim corresponding to method claims 9-10, and is rejected under the same reasons set forth.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of Long et al. (US 20080155479 A1).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches receiving, from the creating user, a selection of input information and generating the user interface output files the according to the input information (e.g. Bijani, in paragraphs 26-27 and 64, “receive the user input from an input device… desired features of the application (which may be identified in the  user input)... selectable input”) and in paragraphs 42, 71, 73, and 79, “generating a code for the application” based on the user input and figures 8-9), but does not specifically teach wherein the input information includes a theme, the selected theme comprising one or more flavors, kits of atoms, visualizations, kits of visualizations, or combinations thereof, wherein a flavor includes one or more of a collection of shapes, a font or an animation and wherein an atom is an indication of a user interface element, a visualization or text.  However, Long teaches input information including a theme, the selected theme comprising one or more flavors, kits of atoms, visualizations, kits of visualizations, or combinations thereof, wherein a flavor includes one or more of a collection of shapes, a font or an animation and wherein an atom is an indication of a user interface element, a visualization or text (e.g. in paragraphs 45-49, “user specifies a "Theme" or "Skin"… general color palette, font, icons, logos, CSS (cascading style sheet) classes, headers and footers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Long because one of ordinary skill in the art would have recognized the benefit of incorporating relevant aspects for building a user interface (further amounts to a simple substitution that yields predictable results).
Claim 20 is the media claim corresponding to method claim 11, and is rejected under the same reasons set forth.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of Vaidyanathan (US 20060015863 A1).
As per claim 21, the rejection of claim 1 is incorporated and the combination further teaches wherein generating the user interface output files according to the one or more constraints and the selected archetypal task includes generating an interface specification and automatically generating product-specific software code (e.g. Bijani, in paragraphs 68, 79 and 81-82, “map selected UIs [i.e. interface specification] to selected APIs to generate the application code”), but does not specifically teach (i) generating an interface specification file, and (ii) automatically inserting the code into the interface specification file.  However, Vaidyanathan teaches generating a file and automatically inserting product-specific software code into the file (e.g. in paragraph 48, “process that asks a developer a number of questions, and inserts source code into a source file in accordance with the developer's responses to the questions. The result of a wizard is to automatically modify a source file”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Vaidyanathan because one of ordinary skill in the art would have recognized the benefit of allowing code to be quickly and easily stored.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of in view of Sanchez (US 20140237446 A1).
As per claim 23, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein each of the one or more of candidate workflows includes production-code that is executable to enable demoing of a user interface design of a corresponding candidate workflow by the creating user.  However, Sanchez teaches each of one or more of candidate workflows includes production-code that is executable to enable demoing of a user interface design of a corresponding candidate workflow by a user (e.g. in paragraphs 25-26 and 90-91, “fully designed, ready-to-use… that can fulfill the specific purpose… utilize…from the search result list… Create an application instance”, i.e. executable to enable demoing workflows including e.g. “"displaying houses in a map" or "showing details of a single home"”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sanchez because one of ordinary skill in the art would have recognized the benefit of allowing a user to more quickly and easily generate the user interface.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bijani et al. (US 20180307464 A1) in view of Watanabe (US 20100293136 A1) and Dayanandan (US 20180203674 A1), and further in view of in view of Sanchez (US 20140237446 A1) and Marschke et al. (US 20170132822 A1).
As per claim 25, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein a score is assigned to each of the one or more candidate workflows based on weights associated with subsections of each of the one or more candidate workflows.  However, Sanchez teaches a score being assigned to each of one or more candidate entities (e.g. in paragraphs 66 and 80-81, “matching screens at step 232 organized by, but not limited to, ranking… higher rank value might be evidence that the screen combination is more suitable for the purpose for which the screen was ranked”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sanchez because one of ordinary skill in the art would have recognized the benefit of facilitating organization of entities by relevance.  Marschke teaches determining a value based on weights associated with subsections of an entity (e.g. in paragraphs 107 and 80-81, “a first hex code of a dominant color of the digital image may be compared…determination of the distance…weights that may be used… information provided by the user during the design quiz, the information may be weighted to determine recommendations”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Marschke because one of ordinary skill in the art would have recognized the benefit of facilitating more fine-tuned recommendations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Shukla et al. (US 20060074735 A1) teaches a first candidate entity including a workflow (e.g. in paragraph 82, 193 and 196, “provides application programming interfaces (APIs) for performing various workflow operations [i.e. APIs correspond to workflows]”).
Eisler et al. (US 20130246345 A1) teaches “provide users with the ability to create, edit, select, and execute workflows… a user selects to add an action application or an output application to a workflow (e.g. by selection of control 222 or 238 respectively) an application selection interface is enabled… application category” (e.g. in paragraphs 20, 61 and 138).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        05/21/2022

/ANDREW R DYER/Primary Examiner, Art Unit 2176